internal_revenue_service p o box cincinnati oh date july number release date legend y dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y the purpose of y is to fully cover the tuition cost of a recipient’s undergraduate degree graduate school degree or advanced study in the united_states and to subsidize the recipient’s living expense and cost of textbooks you will consider any student pursuing an undergraduate degree graduate school degree or advance study in the united_states who possess a cumulative grade point average of at least dollar_figure in his or her current curriculum and whose annual family household_income is dollar_figure or less a prospective individual interested in applying for y can obtain an application form by sending a self-addressed stamped envelope to your address the scholarship selection committee members review the quality of the applicants and make informed decisions on the eventual scholarship recipients the members of the scholarship selection committee are uncompensated volunteer members you have ensured that the committee members are independent and not subject_to the control or influence of others when evaluating and selecting scholarship recipients by applying due diligence you expect to accomplish such reasonable due diligence by researching and documenting that the applicants are not related to any selection committee member or a relative of a selection committee member you will also establish a policy and procedure that will not permit any selection committee member from having inappropriate contact with scholarship applicants during the process of evaluation and selection no member of the selection committee or officer director and substantial_contributor or their relatives is eligible for awards made under your program you agree to maintain records that include the following information used to evaluate the qualifications of potential grantees identification of the grantees the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering y you will verify that the funds are used for legitimate educational expenses the tuition will be sent directly to the educational_institution for application to the student’s financial_account and thereby ensuring those funds are used legitimately you will require the recipient to have the most recent quarter or semester’s transcript sent directly from the institution to you within days of the end of the quarter or semester if you believe the scholarship funds were not used for their intended purpose you will take the appropriate steps to recover diverted funds and ensure other scholarship funds held for the recipient are used for the intended purpose further you will withhold further payments to the scholarship recipient until you obtain the recipient’s assurance that future diversions will not occur if a recipient withdraws from enrollment but intends to return to the institution then scholarship awards will cease until such recipient is re-enrolled at an institution you will only pay the tuition to the institution on behalf of the recipient once the institution verifies that the recipient is an enrolled student in good standing the recipient will be required to submit receipts for all expenditures totaling the amount of the portion of y that is given directly to the recipient in cash the receipts will be reviewed by a selection committee member sec_4945 and b of the code impose certain excise_taxes on taxable - expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner lois lerner director exempt_organizations
